Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 29 July 2021 the following has occurred: no claims were amended or canceled.
Claims 1-9, 11-17, and 19-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods for treating a patient. The limitations of:
Claim 1
identifying a first population of people who have taken a first drug to treat a given disease and who have experienced a relatively high rate of occurrence of a first side effect as a result of taking the first drug; identifying a second population of people who have taken a second drug to treat the given disease and who have experienced a relatively low rate of occurrence of the first side effect as a result of taking the second drug; determining a first biological target of the first drug and a second biological target of the second drug, the first and second biological targets being associated with the given disease; determining a chemical feature that is present in the first drug and not present in the second drug, wherein the chemical feature is responsible for the first drug having the relatively high rate of occurrence of the first side effect; determining a personal characteristic more prevalent among the first population and less prevalent among the second population,  wherein identifying the first population, identifying the second population, and determining a personal characteristic more prevalent among the first population and less prevalent among the second population comprises using data provided by the first and second populations on social media platforms; correlating the chemical feature of the first drug and personal characteristic with an increased likelihood of occurrence of the first side effect; and […], wherein the treating comprises: determining that the patient has the personal characteristic that is correlated with the increased likelihood of occurrence of the first side effect, and […].
Claim 11
identifying a first population of people who have taken a first drug to treat a given disease and who have experienced a relatively high rate of occurrence of a first side effect as a result of taking the first drug; identifying a second population of people who have taken the first drug to treat the given disease and who have experienced a relatively low rate of occurrence of the first side effect as a result of taking the first drug; determining a biological target of the first drug; determining differences in personal characteristics of the first population and the second population, wherein identifying the first population, identifying the second population, and determining the difference in personal characteristics of the first population and the second population comprises using data provided by the first and second populations on social media platforms; correlating the differences in the personal characteristics with an increased likelihood of occurrence of the first side effect when taking the first drug; and […], wherein treating the patient comprises: determining that the patient has the personal characteristics that are correlated with the first drug and increased likelihood of occurrence of the first side effect when taking the first drug, and […].
Claim 19
identifying a first population of people who have taken a first drug to treat a given disease and who have experienced a relatively high rate of occurrence of a first side effect as a result of taking the first drug; identifying a second population of people who have taken a second drug to treat the given disease and who have experienced a relatively low rate of occurrence of the first side effect as a result of taking the second drug; wherein the first and second drugs are different but are from a same class of drugs for treating the given disease; determining a first biological target of the first drug and a second biological target of the second drug, the first and second biological targets being associated with the given disease; determining a chemical feature that is present in the first drug and not present in the second drug, wherein the chemical feature is not responsible for the first and second drugs targeting the first and second biological targets; determining a personal characteristic that is relatively more prevalent among the first population and relatively less prevalent among the second population, wherein identifying the first population, identifying the second population, and determining the personal characteristic that is relatively more prevalent among the first population and relatively less prevalent among the second population comprises using data provided by the first and second populations on social media platforms; correlating the chemical feature and the personal characteristic with an increased likelihood of occurrence of the first side effect; and […], wherein the treating comprises: determining that the patient has the personal characteristic that is correlated with the increased likelihood of occurrence of the first side effect, and […].
, as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example the claims encompass a person thinking about how to treat a patient with a drug to address side effects by identifying patients to place in a population based on determined criteria, determining targets of drugs the patient in the populations use, determining chemical features and patient characteristics that differ among the patients in the populations and their respective drugs, to determine and correlating this information with increased efficacy of the side effect being thought of. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “treating a patient having the given disease with a drug that lacks the chemical feature of the first drug… treating the patient with the second drug 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “treating a patient having the given disease with a drug that lacks the chemical feature of the first drug… treating the patient with the second drug instead of the first drug”, “treating a patient having the given disease… treating the patient with the second drug instead of the first drug”, and “treating a patient having the given disease and having the personal characteristic with a drug that lacks the chemical feature… treating the patient with the second drug instead of the first drug” were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by the prior art of record, treating a patient with a drug is well-understood, routine, and conventional (see at least Garner: paragraphs [0113]-[0016], Gogolak: paragraphs [0015]-[0018], Crowder: paragraphs [0035]-[0037]). Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-9, 12-17, and 20-23 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-4, 6-9, 12-14, 16-17 and 20-22, do not recite any additional elements, the claims simply further define what and how the determination of what drug to treat the patient is made for performance of the abstract idea, therefore they do not provide a practical application or significantly more.
Claims 5, 15 and 23 further define the treating of the patient, however, this additional element has already been considered above, as extra-solution activity and well-understood, routine and conventional activity, and therefore does not provide a practical application and/or significantly more.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-14, 16, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0179091 (hereafter “Jackson”), in view of U.S. Patent App. No. 2016/0166546 (hereafter “Garner”), in view of U.S. Patent App. No. 2016/0092793 (hereafter “Garrow”).

Regarding (Currently Amended) claim 1, Jackson teaches a method (Jackson: Title, “SYSTEMS AND METHODS FOR IDENTIFYING UNKNOWN DRUG TARGETS VIA ADVERSE EVENT DATA”) comprising:
An indication may thus refer to a disease, a symptom, or diagnosis”, paragraph [0232], “a first cohort may be defined as patients who consumed a first drug… retrieve identifications of adverse event records for each cohort”, paragraphs [0236]-[0237], “an identification of a first patient cohort. The patient cohort may be defined by a molecular entity, such as patients consuming a first medication, patients consuming a medication targeting a first protein, patients consuming a medication targeting a first pathway, patients consuming a medication related to a first drug class, etc… the analyzer may extract data relating to side effects experienced by the first patient cohort being treated for the identified indication”. Also see, at least, paragraphs [1020], [0126], [0130], [0164], [0169]-[0172]);
--identifying a second population of people who have taken a second drug to treat the given disease and who have experienced a relatively low rate of occurrence of the first side effect as a result of taking the second drug (Jackson: Figure 10A-B, paragraph [0078], “Indication (or 'drug use')… An indication may thus refer to a disease, a symptom, or diagnosis”, paragraph [0232], “a second cohort may be defined as patients who consumed a second drug… retrieve identifications of adverse event records for each cohort”, paragraphs [0236]-[0237], “The analyzer may repeat steps 1026-1028 for a plurality of cohorts with at least one modified variable, such as an included or excluded molecular entity”. Also see, at least, paragraphs [1020], [0126], [0130], [0164], [0169]-[0172]. The Examiner notes as with the first cohort (population), 
The Examiner notes regarding high/low rate of occurrence in the first/second population as result of first/second drug use is described in Jackson: paragraph [0164], “utilizing side effect profile dissimilarities to identify likely unknown targets of a medication. A first medication may have a first side effect profile 602 comprising a statistical index of one or more side effects experienced by patients or clinical trial participants consuming the medication, in some embodiments, sorted by frequency or percentage of occurrence, as discussed above. A second, similar medication, may have a second side effect profile 604 that may share some, but not all, characteristics with the first side effect profile 602. In some embodiments, the second similar medication may comprise a second medication in the same drug class as the first medication… the second side effect profile 604 may include one or more different side effects from the first side effect profile 602, or may include different frequencies or percentages of occurrence for one or more side effects from those of the first side effect profile 602… For example, a first medication… may have a first side effect profile 602 that includes rash as a side effect at a very high rate… second medication may be selected… which may have a second side effect profile 604 that does not include rash as a side effect or includes rash only at a very low frequency”. Also see at least, paragraphs [0029], [0032], [0130], [0169]-[0172]. Here each cohort (population) is constructed for use of a medication for an indication (disease), each medication has its own side effect profile (see paragraph [0130), where the frequency of occurrence of side effects is stored. Therefore it’s obvious that the cohorts identified above (as the first and second populations) have a high frequency in the first cohort, and low frequency in the second cohort for the side effect based on the use of respective first/second medication.
drugs targeting a first protein with side effects of all drugs targeting a second protein”, paragraph [0164], “Adverse event data may also be used to predicatively identify unknown targets for medications”, paragraphs [0210]-[0213], “the analyzer may identify a first medication targeting the first protein… identification of a second medication targeting the second protein”, and paragraph [0252], “the analyzer may query an adverse event database for one or more adverse event records associated with the adverse event. As discussed above, in some embodiments, each record may comprise or be linked to identifications of one or more protein targets targeted by drugs consumed by the person who experienced the adverse event for which the record was generated”), 
--the first and second biological targets being associated with the given disease (Jackson: paragraphs [0065]-[0066], “Data about adverse events are provided by clinicians, researchers, and manufacturers to spontaneous reporting systems… adverse event data typically includes identifications of drugs prescribed to a patient 102; indications 104, or diseases or symptoms for which the drug or drugs was prescribed… dissect disease systems in search of novel predictive biomarkers, drug targets”, paragraph [0151], “the analyzer may identify one or more molecular entities known to be associated with the selected or identified indication… molecular entities such as protein targets associated with the medications, the analyzer may identify molecular entities associated with the indication”. As well as at least, [0078], [0133], [0221]-[0222]);
determining a chemical feature that is present in the first drug and not present in the second drug, wherein the chemical feature is responsible for the first drug having the relatively drugs prescribed to a patient 102; indications 104, or diseases or symptoms for which the drug or drugs was prescribed; reactions or side effects 106; and outcomes 108… multivariate analysis of molecular entities involved with adverse events… a multivariate analyzer 120 may utilize links between not just drugs 102, indications 104, reactions 106, and outcomes 108, but molecular entities such as pathways 110, protein targets 112, metabolizing enzymes or transporters 114. Drugs 102 may also be associated with a drug class 116. This enables investigation of the relationship between, say, a particular side effect or reaction 106 and a protein target 112, or other entity types such as protein domains, gene ontology terms for biological processes, and other biological, chemical, or clinical descriptors”, paragraph [0130] “a safety profile may comprise a statistical table of adverse event reports associated with a molecular entity, such as a table identifying frequency of occurrence of one or more adverse events with patients or trial participants consuming a specified drug. A molecular entity multivariate analysis system may be used to compare the safety profiles of a plurality of molecular entities, allowing identification of entities responsible for adverse event differences between safety profiles. For example, in some embodiments, a safety profile for a first drug or medication may be compared to a safety profile for a second drug or medication”, and paragraphs [0132]-[0133], “a method for identifying molecular entities responsible for adverse event differences between indications… an indication may comprise a disease, a symptom, an adverse effect, or any other such circumstance which indicates the advisability or necessity of a specific medical treatment”. Also see, at least, paragraphs [0080], [0126], [0143], [0155]-[0156], [0164]-[0165]. The Examiner interprets the chemical feature equivalent to the molecular entities described in 
--determining a personal characteristic more prevalent among the first population and less prevalent among the second population (Jackson: paragraph [0126], “analyzer 320 may further comprise functionality for performing multivariate analyses and comparisons. For example, analyzer 320 may comprise logic for extracting subsets of statistical data of adverse events associated experienced by an identified first cohort of patients or trial participants and an identified second cohort, and comparing the two subsets to identify adverse event differences between the cohorts. Phenotype or genotype distinctions between the cohorts may then be identified as the likely cause or mitigation of adverse events”, paragraph [0219], “Furthermore, by collecting and analyzing patent specific genomic information, adverse event profiles may be generated based on a genetic mutation. For example, variant identifications of patients that suffered a specific adverse event may be compared to identify genetic commonalities”, paragraph [0231], “Cohorts can be compared in terms of patient outcomes, with variables examined for potential clinical effects”, paragraph [0238], “the analyzer may compare the extracted subsets for different patient cohorts to identify statistical differences between side effects and/or outcomes between cohorts. In one embodiment, comparing the extracted subsets may comprise generating difference values for each statistical value of a side effect and/or outcome… difference values beyond a predetermined threshold may indicate a potentially significant result of the modified variable between the cohorts”. As well as, at least, paragraphs [0077], [0080]. The use of threshold difference between the two cohorts (populations) reads on prevalence), 

--correlating the chemical feature of the first drug and personal characteristic with an increased likelihood of occurrence of the first side effect (Jackson: Figure 12, paragraphs [0144]-[0146], “medication information may be integrated into the adverse event database such that each adverse event record further includes or is linked to identifications of molecular entities associated with the prescribed or consumed medications of the patient that experienced the adverse event… a global molecular entity graph 500. Multiple molecular entities or nodes may be linked to show functional interaction… the global molecular entity graph may be used to expand or augment the identified set of entities by identifying additional entities functionally related to known and identified entities”, paragraphs [0218]-[0220], “patient genomic information may be used to determine if, for example, a mutation in a protein will decrease the binding affinity of a specific drug… Such proteins may comprise any proteins that interact with and/or are critical to the mode of action, metabolism, or passage of the drug through the patient system, or otherwise directly interact with the drug at the pharmacokinetic or pharmacodynamics levels… allow identification of mutations in genes that do not directly interact with the drug, but whose functions regulate the activity of a gene or protein that does… identify mutations in genes that affect the expression or binding affinities for off-target proteins that may lead to adverse events… collecting and analyzing patent specific genomic information, adverse event profiles may be generated based on a genetic mutation. For example, variant identifications of patients that suffered a specific adverse event may be compared to identify genetic commonalities”. Also see, at least, paragraphs [0125], [0130], [0248]-[0249], [0254]); and
-- […identifying a treatment for…] a patient having the given disease with a drug that […is safer (lower side effect rate due to the chemical feature)…] (Jackson: paragraph [0005], “identifying treatment strategies based on integrating drug molecular data”, paragraph [0217], “automatically identify safer alternative medications for consideration”, and paragraph [0265], “Patient specific clinico-molecular data may be integrated with the systems, providing advanced treatment decision support”), wherein the treating comprises:
--determining that the patient has the personal characteristic that is correlated with the increased likelihood of occurrence of the first side effect, and […identifying a treatment for…] the patient with the second drug instead of the first drug (Jackson: Figure 8, paragraph [0018], “identifying treatment strategies based on integrating drug molecular data and patient genome sequencing data with critical clinical information about the patient”, paragraphs [0210]-[0211], “a method for personalized de-risking of medications based on genomic information of a patient… identification of a genomic variant of a patient altering activity of a first protein”, paragraph [0217], “having determined that the patient will likely experience an adverse event upon consuming the identified second medication, the analyzer may repeat steps 806-812 for a third medication in the same drug class or type as the second medication. For example, if the analyzer identifies that, due to a genetic mutation in a patient and based on adverse event data, the patient will likely experience an adverse event upon consuming gefitinib, the analyzer may repeat the analysis for erlotinib, another kinase inhibitor. If the analyzer determines that the third medication may not induce an adverse effect in the patient, the analyzer may identify the third medication as a potential alternate prescription. This may allow the system to automatically identify safer alternative medications for consideration”. Also see, paragraphs [0005], [0265]. The Examiner notes the labels of second and third, still teach the claimed functionality of the first and second labels).
The Examiner notes that Jackson has been interpreted to teach:
--determining a chemical feature that is present in the first drug and not present in the second drug, […]; correlating the chemical feature of the first drug […] with an increased likelihood of occurrence of the first side effect;
In the event that Jackson does not explicitly teach these features, Garner teaches these features at paragraphs [0013]-[0016], and [0102]-[0103]. The motivation to combine Garner within Jackson is to “improve the utility of chemical agents with suboptimal performance in patients… improve the efficacy and/or reduce the side effects of the drug therapy” (Garner: paragraphs [0011]-[0013]).
Jackson may not explicitly teach (underlined below for clarity):
--treating a patient having the given disease with a drug that lacks the chemical feature of the first drug, wherein the treating comprises:
--determining that the patient has the personal characteristic that is correlated with the increased likelihood of occurrence of the first side effect, and treating the patient with the second drug instead of the first drug.

--treating a patient having the given disease with a drug that lacks the chemical feature of the first drug (Garner: paragraphs [0013]-[0016], “a method to improve the efficacy and/or reduce the side effects of sub-optimally administered drug therapy… identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy… modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy… the drug therapy comprises administration of bisantrene. In another alternative, the drug therapy comprises a derivative or analog of bisantrene”, paragraph [0102]-[0103], “identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of: (i) the chemical composition of the drug being administered; (ii) the physical form of the drug being administered or a pharmaceutical composition including the drug being administered; (iii) the makeup of a pharmaceutical composition including the drug being administered… modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy; wherein the drug therapy comprises administration of bisantrene or a derivative or analog thereof”. The Examiner notes see paragraphs [0017]-[0085], [0154], [0257] for specific derivatives/analogs (drugs lacking chemical feature) for particular modifications involving modification to the chemical structure (i.e., removal of the parameter causing the side effect)), wherein the treating comprises:
treating the patient with the second drug instead of the first drug (Garner: paragraphs [0011]-[0016], “identify/predict those patients who might have a better outcome with a therapeutic agent by the use of phenotype or genotype determination... to improve the efficacy and/or reduce the side effects of suboptimally administered drug therapy”, paragraphs [0098]-[0100], “a method to improve the efficacy and/or reduce the side effects of suboptimally administered drug therapy… identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of… selection of an appropriate phenotype of the patient or the disease or condition being treated… modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy; wherein the drug therapy comprises administration of bisantrene or a derivative or analog thereof”. Also see, paragraphs [0051]-[0052], [0150], [0220]-[0223]. The Examiner interprets this is determination of phenotype or genotype of the patient (personal characteristic) and treatment of the patient with either bisantrene (first drug) or a derivative (second drug)).
One of ordinary skill in the art before the effective filing date would have found it obvious to include treating a patient with a drug that lacks the chemical feature causing a side effect as taught by Garner within the method of identifying molecular (biological and chemical) mechanisms involved in administration of a drug in relation to side effects and providing suggestions as taught by Jackson with the motivation of “improve the utility of chemical agents with suboptimal performance in patients… improve the efficacy and/or reduce the side effects of the drug therapy” (Garner: paragraphs [0011]-[0013]).

-- […] using data provided by the first and second populations on social media platforms;
Garrow teaches a pharmacovigilance method in which data about patients is provided by analyzing social media platform posts such as twitter (Garrow: Figure 1, and paragraphs [0002], [0007]-[0012], [0027]), in which
-- […] using data provided by the first and second populations on social media platforms (Garrow: Figure 1, element 180, paragraph [0002], “pharmacovigilance systems and methods for filtering and classifying textual messages… using cascading filters and machine learning models to filter and classify social media posts related to adverse reactions and side effects from pharmaceutical products and discussed in the social media posts… use of global statistical models to predict candidates for drug repositioning from social media posts related to adverse reactions and side effects resulting from pharmaceuticals”, paragraph [0027], “In FIG. 1, social media platforms 180a, 180b, and 180c provide a stream of posts by users to keyword search server 190… The social media posts provided by social media platforms 180a, 180b, and 180c are textual messages written by the users of social media platforms 180a, 180b, and 180c. Each of social media platforms 180a, 180b, or 180c may provide keyword search server 190 with all of the posts from that social media platform 180a, 180b, or 180c (e.g., in the case of TWITTER®, the so-called "full firehose" feed of data)”);
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Garrow within teaching of Jackson and Garner since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the 

Regarding (Original) claim 2, Jackson, Garner and Garrow teaches the limitations of claim 1, and further teaches wherein the method comprises determining a biological mechanism that causally relates the chemical feature, the first drug and the first side effect (Jackson: Figures 3B/C, 5A/C, paragraph [0080], “Molecular mechanism: The flow of events that take place in the molecular level when a drug is administered. The molecular mechanisms can be highly complex due to the variety of participating components (e.g., drugs, organs, cells, proteins, etc.), systems (e.g., pathways, disease networks, etc.), entity interrelations (e.g., drug-target, drug-metabolizing enzyme, carriers, transporters, overlapping systems and pathways, etc.), and molecular aberrations (e.g., mutations, radiation damage, etc.). Components of the molecular mechanism, such as protein targets, pathways, transporters, drugs, or drug classes may be referred to variously as molecular entities or biomolecular entities”, paragraphs [0143]-[0144], “global molecular entity graph. Such a graph may comprise a linked network of nodes representing molecular entities, such as proteins or enzymes, and functional interactions between the entities, such as a link between an enzyme and an organic compound catalyzed by the enzyme… identify medications associated with the specified indication and/or adverse event. The analyzer may then use a medication information database to identify molecular entities, such Exploration of the underlying molecular mechanisms of offending drugs allows researchers and clinicians to hone in on the activity of targets and off-targets whose drug-induced perturbation leads to specific adverse phenotypes”. As well as, at least paragraphs [0125]-[0128]).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 3, Jackson, Garner and Garrow teaches the limitations of claim 1, and further teaches wherein the first and second biological targets are proteins (Jackson: paragraph [0004], “Adverse event data may be integrated with data regarding drug targets… target proteins, metabolizing enzymes or pathways, and may be analyzed on a molecular basis”, and paragraph [0006], “analysis of adverse events at the level of drug target proteins, pathways, or metabolizing enzymes”, paragraph [0126], “analyzer 320 may identify associated entities from a database, such as reactions associated with a target protein”) and 
--the method further comprises generating a drug-protein interaction network based on the first and second drugs and the first and second biological targets (Jackson: Figures 3B/C, 5A/C,, paragraph [0017], “combined with clinico-molecular knowledge about drug activity within a patient… analyze adverse event information from both statistical and molecular perspectives”, paragraph [0128], “FIG. 3B, illustrated is a diagram of an example embodiment of 
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 4, Jackson, Garner and Garrow teaches the limitations of claim 3, and further teaches wherein the method further comprises generating a protein-protein interaction network based on the first and second biological targets and the drug-protein interaction network (Jackson: Figures 3B/C, 5A/C, paragraph [0128], “FIG. 3B, illustrated is a diagram of an example embodiment of a global molecular entity graph 324. The graph may comprise a plurality of molecular entities 350, such as proteins, enzymes, transporters, or other entities, and each entity 350 may be associated with one or more other entities 350 via a relationship 352”, and paragraph [0145], “the entities may include known target proteins, but may not include unknown off-target proteins or intermediate molecular entities involved in catalyzing or metabolizing the medication… Multiple molecular entities or nodes may be linked to show functional interaction. A first subset of entities 502 may be known to be associated with a first medication, and a second subset of entities 504 may be known to be associated with a second medication, the first medication and second medication associated with a selected indication or side effect”. Also see at least, paragraphs [0143]-[0144]. The 
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) Claim 5, Jackson, Garner and Garrow teaches the limitations of claim 1, and further teaches wherein treating a patient having the given disease with a drug that lacks the chemical feature further comprises modifying a drug to remove the chemical feature and then treating the patient with the modified drug (Garner: paragraph [0154], “the term "derivative" as applied to bisantrene refers to a compound that has the same carbon skeleton as bisantrene, including the tricyclic aromatic nucleus and the two side chains attached to the tricyclic aromatic nucleus but has one or more substituents as described below that replace at least one hydrogen present in bisantrene with another moiety. As used herein, the term "analog" as applied to bisantrene applies to a compound related structurally to bisantrene but alters one or more of the tricyclic aromatic nucleus or one or more of the side chains, for example, by replacing one or more carbons in the tricyclic aromatic nucleus with nitrogens or by removing or moving one or both of the side chains”, paragraph [0198]-[0199], “identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of: (i) the chemical composition of the drug being administered; (ii) the physical form of the drug being administered or a pharmaceutical composition including the drug being administered; (iii) the makeup of a pharmaceutical composition including the drug being administered… modifying the factor or parameter to improve the efficacy and/or reduce the side 
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) Claim 6, Jackson, Garner and Garrow teaches the limitations of claim 1, and further teaches wherein the first population and the second population have one or more homogeneous personal characteristics (Jackson: Figure 10A, paragraphs [0125]-[0127], “variant database may comprise a database, data file, flat file, data array, or other file comprising a full genetic sequence for one or more patients, clinical trial participants, or other persons, or may comprise a partial sequence, or may comprise an identification of one or more variants or mutated gene sequences for a patient, participant, or person… linking variant identifications, protein activation or deactivation, and drug target proteins, a user may identify potential decreased efficacy of a drug or high risk biological interactions”, paragraph [0232], “FIG. l0A, illustrated is a Venn diagram of an example of an embodiment of defining cohorts within adverse event data and extracting difference profiles for a cohort. Adverse event data for an indication 1002 may be retrieved from an adverse event database through a query by an analyzer. The query may further comprise additional variables to define cohorts 1004A-1004C or patients defined by the variable, and adverse event data for each cohort may be retrieved”, paragraphs [0236]-[0237], “the analyzer may receive an identification of a first patient cohort. The patient cohort may be defined by a molecular entity… the patient cohort may be defined by demographic information, such as age or gender, or may be defined by patients having specified genetic mutations or wildtypes. In many embodiments, multiple variables may be used to define a patient cohort, such as men over 50 being treated for high cholesterol”. Also see, Figure 8, paragraphs [0210]-[0223]. The Examiner interprets that as seen in figure 10A, the cohorts can have overlapping characteristics, and further the cohorts can be defined in a number of ways using different variables, leading to overlap in the remaining variables not used to define the cohorts, which reads on the one or more requirements being shared).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 7, Jackson, Garner and Garrow teaches the limitations of claim 1, and further teaches determining the first population and the second population from a general population of people who took medication to treat the given disease using data collected from data sources that provide data regarding intrinsic natures of first and second drugs (Jackson: Figure 3, elements, 316, and paragraph [0124], “literature database 316 may comprise medication information, which may be extracted to generate a medication information database 314… to identify drug names, drug classes, protein targets, metabolizing enzymes, transporters, gene variants or wild types, or other molecular entities. Once identified, the entities and associations between identified entities may be added to literature database 316, medication information database 314, adverse event database 312, or a combined multi-dimensional molecular data database”), 
--from data sources that provide data regarding known side effects of the first and second drugs (Jackson: Figure 3, elements 312, 314 paragraph [0027], “retrieving, by the analyzer module from an adverse event database stored in the computer-readable storage medium, a first side effect profile associated with the first drug, and a second side effect profile associated with the second drug”. Also see paragraph [0123]), and 
--from data sources that provide personal information about the general population of people (Jackson: Figure 3, element 318, and paragraphs [0125]-[0127], “variant database may comprise a database, data file, flat file, data array, or other file comprising a full genetic sequence for one or more patients, clinical trial participants, or other persons, or may comprise a partial sequence, or may comprise an identification of one or more variants or mutated gene sequences for a patient, participant, or person… linking variant identifications, protein activation or deactivation, and drug target proteins, a user may identify potential decreased efficacy of a drug or high risk biological interactions”).
	The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding (Currently Amended) claim 11, Jackson teaches a method (Jackson: Title, “SYSTEMS AND METHODS FOR IDENTIFYING UNKNOWN DRUG TARGETS VIA ADVERSE EVENT DATA”) comprising:
--identifying a first population of people who have taken a first drug to treat a given disease and who have experienced a relatively high rate of occurrence of a first side effect as a result of taking the first drug (Jackson: Figure 10A-B, paragraph [0078], “Indication (or 'drug use')… An indication may thus refer to a disease, a symptom, or diagnosis”, paragraph [0232], “a first cohort may be defined as patients who consumed a first drug… retrieve identifications of adverse event records for each cohort”, paragraphs [0236]-[0237], “an identification of a first patient cohort. The patient cohort may be defined by a molecular entity, such as patients consuming a first medication, patients consuming a medication extract data relating to side effects experienced by the first patient cohort being treated for the identified indication”. Also see, at least, paragraphs [1020], [0126], [0130], [0164], [0169]-[0172]);
--identifying a second population of people who have taken the first drug to treat the given disease and who have experienced a relatively low rate of occurrence of the first side effect as a result of taking the first drug (Jackson: Figure 10A-B, paragraph [0078], “Indication (or 'drug use')… An indication may thus refer to a disease, a symptom, or diagnosis”, paragraph [0232], “a second cohort may be defined as patients who consumed a second drug… retrieve identifications of adverse event records for each cohort”, paragraphs [0236]-[0237], “The analyzer may repeat steps 1026-1028 for a plurality of cohorts with at least one modified variable, such as an included or excluded molecular entity”. Also see, at least, paragraphs [1020], [0126], [0130], [0164], [0169]-[0172]. The Examiner notes as with the first cohort (population), the same method is used to identify for a given indication (disease), patients using a second drug to treat the disease);
The Examiner notes regarding high/low rate of occurrence in the first/second population as result of first/second drug use is described in Jackson: paragraph [0164], “utilizing side effect profile dissimilarities to identify likely unknown targets of a medication. A first medication may have a first side effect profile 602 comprising a statistical index of one or more side effects experienced by patients or clinical trial participants consuming the medication, in some embodiments, sorted by frequency or percentage of occurrence, as discussed above. A second, similar medication, may have a second side effect profile 604 that may share some, comprise a second medication in the same drug class as the first medication… the second side effect profile 604 may include one or more different side effects from the first side effect profile 602, or may include different frequencies or percentages of occurrence for one or more side effects from those of the first side effect profile 602… For example, a first medication… may have a first side effect profile 602 that includes rash as a side effect at a very high rate… second medication may be selected… which may have a second side effect profile 604 that does not include rash as a side effect or includes rash only at a very low frequency”. Also see at least, paragraphs [0029], [0032], [0130], [0169]-[0172]. Here each cohort (population) is constructed for use of a medication for an indication (disease), each medication has its own side effect profile (see paragraph [0130), where the frequency of occurrence of side effects is stored. Therefore it’s obvious that the cohorts identified above (as the first and second populations) have a high frequency in the first cohort, and low frequency in the second cohort for the side effect based on the use of respective first/second medication.
--determining a biological target of the first drug (Jackson: paragraph [0123], “comparing reported side effects of all drugs targeting a first protein with side effects of all drugs targeting a second protein”, paragraph [0164], “Adverse event data may also be used to predicatively identify unknown targets for medications”, paragraphs [0210]-[0213], “the analyzer may identify a first medication targeting the first protein… identification of a second medication targeting the second protein”, and paragraph [0252], “the analyzer may query an adverse event database for one or more adverse event records associated with the adverse event. As discussed above, in some embodiments, each record may comprise or be linked to identifications of one or more protein targets targeted by drugs consumed by the person who experienced the adverse event for which the record was generated”);
--determining differences in personal characteristics of the first population and the second population (Jackson: paragraph [0126], “analyzer 320 may further comprise functionality for performing multivariate analyses and comparisons. For example, analyzer 320 may comprise logic for extracting subsets of statistical data of adverse events associated experienced by an identified first cohort of patients or trial participants and an identified second cohort, and comparing the two subsets to identify adverse event differences between the cohorts. Phenotype or genotype distinctions between the cohorts may then be identified as the likely cause or mitigation of adverse events”, paragraph [0219], “Furthermore, by collecting and analyzing patent specific genomic information, adverse event profiles may be generated based on a genetic mutation. For example, variant identifications of patients that suffered a specific adverse event may be compared to identify genetic commonalities”, paragraph [0231], “Cohorts can be compared in terms of patient outcomes, with variables examined for potential clinical effects”, paragraph [0238], “the analyzer may compare the extracted subsets for different patient cohorts to identify statistical differences between side effects and/or outcomes between cohorts. In one embodiment, comparing the extracted subsets may comprise generating difference values for each statistical value of a side effect and/or outcome”. As well as, at least, paragraphs [0077], [0080]), 
--wherein identifying the first population, identifying the second population, and determining the difference in personal characteristics of the first population and the second population comprises using data provided by the first and second populations […] (Jackson: Figures 2-3, paragraph [0129], “server 304 may communicate with a medical literature server 
--correlating the differences in the personal characteristics with an increased likelihood of occurrence of the first side effect when taking the first drug (Jackson: Figure 12, paragraph [0125], “linking variant identifications, protein activation or deactivation, and drug target proteins, a user may identify potential decreased efficacy of a drug or high risk biological interactions”, paragraphs [0144]-[0146], “medication information may be integrated into the adverse event database such that each adverse event record further includes or is linked to identifications of molecular entities associated with the prescribed or consumed medications of the patient that experienced the adverse event… a global molecular entity graph 500. Multiple molecular entities or nodes may be linked to show functional interaction… the global molecular entity graph may be used to expand or augment the identified set of entities by identifying additional entities functionally related to known and identified entities”, paragraph [0219], “collecting and analyzing patent specific genomic information, adverse event profiles may be generated based on a genetic mutation. For example, variant identifications of patients that suffered a specific adverse event may be compared to identify genetic commonalities”, paragraphs [0248]-[0249], “integrating patient or trial participant-specific genetic information with adverse event data, a multivariate analysis system may be able to identify genetic variants associated with adverse events in a clinical trial… allowing in-depth insights into the molecular protagonists and pathways involved in eliciting drug side effects… efficiently analyze patient specific genomic information in search of genetic factors that identify the genetic variants and proteins most likely to be associated with inducing of the adverse event”); and
-- […identifying a treatment for…] a patient having the given disease (Jackson: paragraph [0005], “identifying treatment strategies based on integrating drug molecular data”, paragraph [0217], “automatically identify safer alternative medications for consideration”, and paragraph [0265], “Patient specific clinico-molecular data may be integrated with the systems, providing advanced treatment decision support”), wherein treating the patient comprises: 
--determining that the patient has the personal characteristics that are correlated with the first drug and increased likelihood of occurrence of the first side effect when taking the first drug, and […identifying a treatment for…] the patient with a second drug instead of the first drug (Jackson: Figure 8, paragraph [0018], “identifying treatment strategies based on integrating drug molecular data and patient genome sequencing data with critical clinical information about the patient”, paragraphs [0210]-[0211], “a method for personalized de-risking of medications based on genomic information of a patient… identification of a genomic variant of a patient altering activity of a first protein”, paragraph [0217], “having determined that the patient will likely experience an adverse event upon consuming the identified second medication, the analyzer may repeat steps 806-812 for a third medication in the same drug class or type as the second medication. For example, if the analyzer identifies that, due to a genetic mutation in a patient and based on adverse event data, the patient will likely experience an adverse event upon consuming gefitinib, the analyzer may repeat the analysis for erlotinib, another kinase inhibitor. If the analyzer determines that the third medication may not induce an adverse effect in the patient, the analyzer may identify the third medication as a potential alternate prescription. This may allow the system to automatically identify safer alternative medications 
Jackson may not explicitly teach (underlined below for clarity):
--treating a patient having the given disease, wherein treating the patient comprises: 
--determining that the patient has the personal characteristics that are correlated with the first drug and increased likelihood of occurrence of the first side effect when taking the first drug, and treating the patient with a second drug instead of the first drug.
Garner teaches methods for improving therapeutic efficiency of therapeutic agents (drugs) by reducing side effects associated with the drugs by determining chemical characteristics of drugs, associating the chemical characteristics to side effects and altering the drug for use by the patient (Garner: [0013]-[0085], [ 0102]-[0103], [0154], [0257]), in which
--treating a patient having the given disease (Garner: paragraphs [0013]-[0016], “a method to improve the efficacy and/or reduce the side effects of sub-optimally administered drug therapy… identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy… modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy… the drug therapy comprises administration of bisantrene. In another alternative, the drug therapy comprises a derivative or analog of bisantrene”, paragraph [0102]-[0103], “identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of: (i) the chemical composition of the drug being administered; (ii) the physical form of the drug being administered or a pharmaceutical composition including the drug being administered; (iii) the makeup of a pharmaceutical composition including the drug being administered… administration of bisantrene or a derivative or analog thereof”. The Examiner notes see paragraphs [0017]-[0085], [0154], [0257] for specific derivatives/analogs (chemically altered drugs) for particular modifications involving modification to the chemical structure (i.e., removal of the parameter causing the side effect)), wherein treating the patient comprises: 
--determining that the patient has the personal characteristics that are correlated with the first drug and increased likelihood of occurrence of the first side effect when taking the first drug, and treating the patient with a second drug instead of the first drug (Garner: paragraphs [0011]-[0016], “identify/predict those patients who might have a better outcome with a therapeutic agent by the use of phenotype or genotype determination... to improve the efficacy and/or reduce the side effects of suboptimally administered drug therapy”, paragraphs [0098]-[0100], “a method to improve the efficacy and/or reduce the side effects of suboptimally administered drug therapy… identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of… selection of an appropriate phenotype of the patient or the disease or condition being treated… modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy; wherein the drug therapy comprises administration of bisantrene or a derivative or analog thereof”. Also see, paragraphs [0051]-[0052], [0150], [0220]-[0223]. The Examiner interprets this is determination of phenotype or genotype of the patient (personal characteristic) and treatment of the patient with either bisantrene (first drug) or a derivative (second drug)).

Jackson and Garner may not explicitly teach (underlined below for clarity):
-- […] using data provided by the first and second populations on social media platforms;
Garrow teaches a pharmacovigilance method in which data about patients is provided by analyzing social media platform posts such as twitter (Garrow: Figure 1, and paragraphs [0002], [0007]-[0012], [0027]), in which
-- […] using data provided by the first and second populations on social media platforms (Garrow: Figure 1, element 180, paragraph [0002], “pharmacovigilance systems and methods for filtering and classifying textual messages… using cascading filters and machine learning models to filter and classify social media posts related to adverse reactions and side effects from pharmaceutical products and discussed in the social media posts… use of global statistical models to predict candidates for drug repositioning from social media posts related to adverse reactions and side effects resulting from pharmaceuticals”, paragraph [0027], “In FIG. 1, social media platforms 180a, 180b, and 180c provide a stream of posts by users to keyword search server 190… The social media posts provided by social media platforms 180a, 180b, and 180c are textual messages written by the users of social media platforms 180a, 180b, and 180c. Each of social media platforms 180a, 180b, or 180c may provide keyword search 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Garrow within teaching of Jackson and Garner since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of data on social media platforms as taught by Garrow for the use of patient data to determine first and second populations and determination of a difference in personal characteristic as taught by Jackson and Garner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Original) claim 12, Jackson, Garner and Garrow teaches the limitations of claim 11, and further teaches wherein the method comprises determining a biological mechanism that causally relates the personal characteristic, the biological target, and the first side effect (Jackson: Figures 3B/C, 5A/C, paragraph [0080], “Molecular mechanism: The flow of events that take place in the molecular level when a drug is administered. The molecular mechanisms can be highly complex due to the variety of participating components (e.g., drugs, organs, cells, proteins, etc.), systems (e.g., pathways, disease networks, etc.), entity interrelations (e.g., drug-target, drug-metabolizing enzyme, carriers, transporters, overlapping systems and pathways, etc.), and molecular aberrations (e.g., mutations, radiation damage, etc.). Components Exploration of the underlying molecular mechanisms of offending drugs allows researchers and clinicians to hone in on the activity of targets and off-targets whose drug-induced perturbation leads to specific adverse phenotypes”, and paragraph [0254], “identify the genetic variants and proteins most likely to be associated with inducing of the adverse event”. As well as, at least paragraphs [0125]-[0128]).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Original) claim 13, Jackson, Garner and Garrow teaches the limitations of claim 11, and further teaches wherein the biological target is a protein (Jackson: paragraph [0004], “Adverse event data may be integrated with data regarding drug targets… target proteins, metabolizing enzymes or pathways, and may be analyzed on a molecular basis”, and paragraph [0006], “analysis of adverse events at the level of drug target proteins, pathways, identify associated entities from a database, such as reactions associated with a target protein”) and 
--the method further comprises generating a drug-protein interaction network based on the first drug and the biological target (Jackson: Figures 3B/C, 5A/C,, paragraph [0017], “combined with clinico-molecular knowledge about drug activity within a patient… analyze adverse event information from both statistical and molecular perspectives”, paragraph [0128], “FIG. 3B, illustrated is a diagram of an example embodiment of a global molecular entity graph 324. The graph may comprise a plurality of molecular entities 350, such as proteins, enzymes, transporters, or other entities, and each entity 350 may be associated with one or more other entities 350 via a relationship 352”, paragraph [0143]-[0144], “global molecular entity graph. Such a graph may comprise a linked network of nodes representing molecular entities, such as proteins or enzymes, and functional interactions between the entities, such as a link between an enzyme and an organic compound catalyzed by the enzyme”).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Original) claim 14, Jackson, Garner and Garrow teaches the limitations of claim 13, and further teaches wherein the method further comprises generating a protein-protein interaction network based on the biological target and the drug-protein interaction network (Jackson: Figures 3B/C, 5A/C, paragraph [0128], “FIG. 3B, illustrated is a diagram of an example embodiment of a global molecular entity graph 324. The graph may comprise a plurality of molecular entities 350, such as proteins, enzymes, transporters, or other entities, and each entity 350 may be associated with one or more other entities 350 via a relationship 352”, and paragraph [0145], “the entities may include known target proteins, but may not include unknown off-target proteins or intermediate molecular entities involved in catalyzing or metabolizing the medication… Multiple molecular entities or nodes may be linked to show functional interaction. A first subset of entities 502 may be known to be associated with a first medication, and a second subset of entities 504 may be known to be associated with a second medication, the first medication and second medication associated with a selected indication or side effect”. Also see at least, paragraphs [0143]-[0144]. The Examiner notes Figure 5A, shows a protein to protein network and as further described in paragraph [0146], using shortest path analysis protein interaction can be visualized and determined).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Currently Amended) claim 16, Jackson, Garner and Garrow teaches the limitations of claim 11, and further teaches determining the first population, the second population and the personal characteristic using data collected from data sources that provide data regarding an intrinsic nature of first drug (Jackson: Figure 3, elements, 316, and paragraph [0124], “literature database 316 may comprise medication information, which may be extracted to generate a medication information database 314… to identify drug names, drug classes, protein targets, metabolizing enzymes, transporters, gene variants or wild types, or other molecular entities. Once identified, the entities and associations between identified entities may be added to literature database 316, medication information database 314, adverse event database 312, or a combined multi-dimensional molecular data database”), 
--from data sources that provide data regarding known side effects of the first drug (Jackson: Figure 3, elements 312, 314 paragraph [0027], “retrieving, by the analyzer module from an adverse event database stored in the computer-readable storage medium, a first side effect profile associated with the first drug, and a second side effect profile associated with the second drug”. Also see paragraph [0123]), and 
--from data sources that provide personal information about the first and second populations (Jackson: Figure 3, element 318, and paragraphs [0125]-[0127], “variant database may comprise a database, data file, flat file, data array, or other file comprising a full genetic sequence for one or more patients, clinical trial participants, or other persons, or may comprise a partial sequence, or may comprise an identification of one or more variants or mutated gene sequences for a patient, participant, or person… linking variant identifications, protein activation or deactivation, and drug target proteins, a user may identify potential decreased efficacy of a drug or high risk biological interactions”).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Currently Amended) claim 19, Jackson teaches a method (Jackson: Title, “SYSTEMS AND METHODS FOR IDENTIFYING UNKNOWN DRUG TARGETS VIA ADVERSE EVENT DATA”) comprising:
--identifying a first population of people who have taken a first drug to treat a given disease and who have experienced a relatively high rate of occurrence of a first side effect as a result of taking the first drug (Jackson: Figure 10A-B, paragraph [0078], “Indication (or 'drug use')… An indication may thus refer to a disease, a symptom, or diagnosis”, paragraph [0232], “a first cohort may be defined as patients who consumed a first drug… retrieve identifications of adverse event records for each cohort”, paragraphs [0236]-[0237], “an identification of a first patient cohort. The patient cohort may be defined by a molecular entity, such as patients consuming a first medication, patients consuming a medication targeting a first protein, patients consuming a medication targeting a first pathway, patients consuming a medication related to a first drug class, etc… the analyzer may extract data relating to side effects experienced by the first patient cohort being treated for the identified indication”. Also see, at least, paragraphs [1020], [0126], [0130], [0164], [0169]-[0172]);
--identifying a second population of people who have taken a second drug to treat the given disease and who have experienced a relatively low rate of occurrence of the first side effect as a result of taking the second drug (Jackson: Figure 10A-B, paragraph [0078], “Indication (or 'drug use')… An indication may thus refer to a disease, a symptom, or diagnosis”, paragraph [0232], “a second cohort may be defined as patients who consumed a second drug… retrieve identifications of adverse event records for each cohort”, paragraphs [0236]-[0237], “The analyzer may repeat steps 1026-1028 for a plurality of cohorts with at least one modified variable, such as an included or excluded molecular entity”. Also see, at least, paragraphs [1020], [0126], [0130], [0164], [0169]-[0172]. The Examiner notes as with the first cohort (population), the same method is used to identify for a given indication (disease), patients using a second drug to treat the disease);
The Examiner notes regarding high/low rate of occurrence in the first/second population as result of first/second drug use is described in Jackson: paragraph [0164], “utilizing side effect profile dissimilarities to identify likely unknown targets of a medication. A first medication may have a first side effect profile 602 comprising a statistical index of one or more side effects experienced by patients or clinical trial participants consuming the medication, in some embodiments, sorted by frequency or percentage of occurrence, as discussed above. A second, similar medication, may have a second side effect profile 604 that may share some, but not all, characteristics with the first side effect profile 602. In some embodiments, the second similar medication may comprise a second medication in the same drug class as the first medication… the second side effect profile 604 may include one or more different side effects from the first side effect profile 602, or may include different frequencies or percentages of occurrence for one or more side effects from those of the first side effect profile 602… For example, a first medication… may have a first side effect profile 602 that includes rash as a side effect at a very high rate… second medication may be selected… which may have a second side effect profile 604 that does not include rash as a side effect or includes rash only at a very low frequency”. Also see at least, paragraphs [0029], [0032], [0130], [0169]-[0172]. Here each cohort (population) is constructed for use of a medication for an indication (disease), each medication has its own side effect profile (see paragraph [0130), where the frequency of occurrence of side effects is stored. Therefore it’s obvious that the cohorts identified above (as the first and second populations) have a high frequency in the first cohort, and low frequency in the second cohort for the side effect based on the use of respective first/second medication.
--wherein the first and second drugs are different but are from a same class of drugs for treating the given disease (Jackson: paragraph [0028], “the second drug is in the same class as the first drug”, paragraph [0232], “a first cohort may be defined as patients who consumed a first drug, and a second cohort may be defined as patients who consumed a second drug”. Also see, at least, paragraph [0236]);
--determining a first biological target of the first drug and a second biological target of the second drug (Jackson: paragraph [0123], “comparing reported side effects of all drugs targeting a first protein with side effects of all drugs targeting a second protein”, paragraph identify unknown targets for medications”, paragraphs [0210]-[0213], “the analyzer may identify a first medication targeting the first protein… identification of a second medication targeting the second protein”, and paragraph [0252], “the analyzer may query an adverse event database for one or more adverse event records associated with the adverse event. As discussed above, in some embodiments, each record may comprise or be linked to identifications of one or more protein targets targeted by drugs consumed by the person who experienced the adverse event for which the record was generated”), 
--the first and second biological targets being associated with the given disease (Jackson: paragraphs [0065]-[0066], “Data about adverse events are provided by clinicians, researchers, and manufacturers to spontaneous reporting systems… adverse event data typically includes identifications of drugs prescribed to a patient 102; indications 104, or diseases or symptoms for which the drug or drugs was prescribed… dissect disease systems in search of novel predictive biomarkers, drug targets”, paragraph [0151], “the analyzer may identify one or more molecular entities known to be associated with the selected or identified indication… molecular entities such as protein targets associated with the medications, the analyzer may identify molecular entities associated with the indication”. As well as at least, [0078], [0133], [0221]-[0222]);
--determining a chemical feature that is present in the first drug and not present in the second drug (Jackson: paragraphs [0065]-[0066], “adverse event data typically includes identifications of drugs prescribed to a patient 102; indications 104, or diseases or symptoms for which the drug or drugs was prescribed; reactions or side effects 106; and outcomes 108… multivariate analysis of molecular entities involved with adverse events… a multivariate links between not just drugs 102, indications 104, reactions 106, and outcomes 108, but molecular entities such as pathways 110, protein targets 112, metabolizing enzymes or transporters 114. Drugs 102 may also be associated with a drug class 116. This enables investigation of the relationship between, say, a particular side effect or reaction 106 and a protein target 112, or other entity types such as protein domains, gene ontology terms for biological processes, and other biological, chemical, or clinical descriptors”, paragraph [0130] “a safety profile may comprise a statistical table of adverse event reports associated with a molecular entity, such as a table identifying frequency of occurrence of one or more adverse events with patients or trial participants consuming a specified drug. A molecular entity multivariate analysis system may be used to compare the safety profiles of a plurality of molecular entities, allowing identification of entities responsible for adverse event differences between safety profiles. For example, in some embodiments, a safety profile for a first drug or medication may be compared to a safety profile for a second drug or medication”, and paragraphs [0132]-[0133], “a method for identifying molecular entities responsible for adverse event differences between indications… an indication may comprise a disease, a symptom, an adverse effect, or any other such circumstance which indicates the advisability or necessity of a specific medical treatment”. Also see, at least, paragraph [0080], [0143], [0164]. The Examiner interprets the chemical feature equivalent to the molecular entities described in Jackson, in particular noting a type of the entity is a chemical descriptor, and this chemical descriptor is found by comparing the side effect profiles of the respective medications to determine the cause of the differences), 
--wherein the chemical feature is not responsible for the first and second drugs targeting the first and second biological targets (Jackson: paragraph [0012], “Identification of off-target safety, resistance, or other clinical effects (e.g. improved response, lower death rate, etc.) via analysis of the molecular basis of adverse events”, paragraph [0179], “If the two medications target different proteins, but utilize the same enzymes, transporters, and pathways, a simple target comparison may not identify a potential interaction (as well as potentially missing off-target interactions with proteins) that may cause an adverse effect or reduced efficacy of one or both medications. As the dependency graph intuitively highlights such interactions… able to identify potential concerns or reduced efficacies”, paragraphs [0218]-[0220], “identify mutations in genes that affect the expression or binding affinities for off-target proteins that may lead to adverse events. For example, over-expressed off-target proteins may act as "molecular sinks" for a drug, decreasing the therapeutic efficacy of the medication. Identifying such interactions with the above-discussed systems”, and paragraph [0248], “hone in on the activity of targets and off-targets whose drug-induced perturbation leads to specific adverse phenotypes”. The Examiner notes determining the entities (chemical feature) for off-target protein interaction with the drug is determined chemical features not responsible for the targeting of the biological target); 
--determining a personal characteristic that is relatively more prevalent among the first population and relatively less prevalent among the second population (Jackson: paragraph [0126], “analyzer 320 may further comprise functionality for performing multivariate analyses and comparisons. For example, analyzer 320 may comprise logic for extracting subsets of statistical data of adverse events associated experienced by an identified first cohort of patients or trial participants and an identified second cohort, and comparing the two subsets to identify adverse event differences between the cohorts. Phenotype or genotype distinctions between the cohorts may then be identified as the likely cause or mitigation of adverse events”, collecting and analyzing patent specific genomic information, adverse event profiles may be generated based on a genetic mutation. For example, variant identifications of patients that suffered a specific adverse event may be compared to identify genetic commonalities”, paragraph [0231], “Cohorts can be compared in terms of patient outcomes, with variables examined for potential clinical effects”, paragraph [0238], “the analyzer may compare the extracted subsets for different patient cohorts to identify statistical differences between side effects and/or outcomes between cohorts. In one embodiment, comparing the extracted subsets may comprise generating difference values for each statistical value of a side effect and/or outcome… difference values beyond a predetermined threshold may indicate a potentially significant result of the modified variable between the cohorts”. As well as, at least, paragraphs [0077], [0080]. The use of threshold difference between the two cohorts (populations) reads on prevalence), 
--wherein identifying the first population, identifying the second population, and determining the personal characteristic that is relatively more prevalent among the first population and relatively less prevalent among the second population comprises using data provided by the first and second populations […] (Jackson: Figures 2-3, paragraph [0129], “server 304 may communicate with a medical literature server 340 and/or an adverse event data server 342… server 304 may access an adverse event data server 342 to retrieve records to fill an adverse event database 312”, paragraph [0160], “retrieve adverse event records of patients only taking medications in the identified subset of medications”. Also see, paragraph [0232]);
--correlating the chemical feature and the personal characteristic with an increased likelihood of occurrence of the first side effect (Jackson: Figure 12, paragraphs [0144]-[0146], “medication information may be integrated into the adverse event database such that each adverse event record further includes or is linked to identifications of molecular entities associated with the prescribed or consumed medications of the patient that experienced the adverse event… a global molecular entity graph 500. Multiple molecular entities or nodes may be linked to show functional interaction… the global molecular entity graph may be used to expand or augment the identified set of entities by identifying additional entities functionally related to known and identified entities”, paragraphs [0218]-[0220], “patient genomic information may be used to determine if, for example, a mutation in a protein will decrease the binding affinity of a specific drug… Such proteins may comprise any proteins that interact with and/or are critical to the mode of action, metabolism, or passage of the drug through the patient system, or otherwise directly interact with the drug at the pharmacokinetic or pharmacodynamics levels… allow identification of mutations in genes that do not directly interact with the drug, but whose functions regulate the activity of a gene or protein that does… identify mutations in genes that affect the expression or binding affinities for off-target proteins that may lead to adverse events… collecting and analyzing patent specific genomic information, adverse event profiles may be generated based on a genetic mutation. For example, variant identifications of patients that suffered a specific adverse event may be compared to identify genetic commonalities”. Also see, at least, paragraphs [0125], [0130], [0248]-[0249], [0254]); and
-- […identifying a treatment for…] a patient having the given disease with a drug that lacks the chemical feature (Jackson: paragraph [0005], “identifying treatment strategies based on integrating drug molecular data”, paragraph [0217], “automatically identify safer alternative medications for consideration”, and paragraph [0265], “Patient specific clinico-molecular data 
--determining that the patient has the personal characteristic that is correlated with the increased likelihood of occurrence of the first side effect, and […identifying a treatment for…] the patient with the second drug instead of the first drug (Jackson: Figure 8, paragraph [0018], “identifying treatment strategies based on integrating drug molecular data and patient genome sequencing data with critical clinical information about the patient”, paragraphs [0210]-[0211], “a method for personalized de-risking of medications based on genomic information of a patient… identification of a genomic variant of a patient altering activity of a first protein”, paragraph [0217], “having determined that the patient will likely experience an adverse event upon consuming the identified second medication, the analyzer may repeat steps 806-812 for a third medication in the same drug class or type as the second medication. For example, if the analyzer identifies that, due to a genetic mutation in a patient and based on adverse event data, the patient will likely experience an adverse event upon consuming gefitinib, the analyzer may repeat the analysis for erlotinib, another kinase inhibitor. If the analyzer determines that the third medication may not induce an adverse effect in the patient, the analyzer may identify the third medication as a potential alternate prescription. This may allow the system to automatically identify safer alternative medications for consideration”. Also see, paragraphs [0005], [0265]. The Examiner notes the labels of second and third, still teach the claimed functionality of the first and second labels).
The Examiner notes Jackson has been interpreted to teach:

In the event that Jackson does not explicitly teach these features, Garner teaches these features at paragraphs [0013]-[0016], and [0102]-[0103]. The motivation to combine Garner within Jackson is to “improve the utility of chemical agents with suboptimal performance in patients… improve the efficacy and/or reduce the side effects of the drug therapy” (Garner: paragraphs [0011]-[0013]).
Jackson may not explicitly teach (underlined below for clarity):
--treating a patient having the given disease with a drug that lacks the chemical feature, wherein the treating comprises:
--determining that the patient has the personal characteristic that is correlated with the increased likelihood of occurrence of the first side effect, and treating the patient with the second drug instead of the first drug.
Garner teaches methods for improving therapeutic efficiency of therapeutic agents (drugs) by reducing side effects associated with the drugs by determining chemical characteristics of drugs, associating the chemical characteristics to side effects and altering the drug for use by the patient (Garner: [0013]-[0085], [0102]-[0103], [0154], [0257]), in which
--treating a patient having the given disease with a drug that lacks the chemical feature (Garner: paragraphs [0013]-[0016], “a method to improve the efficacy and/or reduce the side effects of sub-optimally administered drug therapy… identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy… modifying the factor or parameter to improve the efficacy and/or reduce the side the drug therapy comprises administration of bisantrene. In another alternative, the drug therapy comprises a derivative or analog of bisantrene”, paragraph [0102]-[0103], “identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of: (i) the chemical composition of the drug being administered; (ii) the physical form of the drug being administered or a pharmaceutical composition including the drug being administered; (iii) the makeup of a pharmaceutical composition including the drug being administered… modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy; wherein the drug therapy comprises administration of bisantrene or a derivative or analog thereof”. The Examiner notes see paragraphs [0017]-[0085], [0154], [0257] for specific derivatives/analogs (drugs lacking chemical feature) for particular modifications involving modification to the chemical structure (i.e., removal of the parameter causing the side effect)), wherein the treating comprises:
--determining that the patient has the personal characteristic that is correlated with the increased likelihood of occurrence of the first side effect, and treating the patient with the second drug instead of the first drug (Garner: paragraphs [0011]-[0016], “identify/predict those patients who might have a better outcome with a therapeutic agent by the use of phenotype or genotype determination... to improve the efficacy and/or reduce the side effects of suboptimally administered drug therapy”, paragraphs [0098]-[0100], “a method to improve the efficacy and/or reduce the side effects of suboptimally administered drug therapy… identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of… selection of an appropriate phenotype of the patient or the disease or condition wherein the drug therapy comprises administration of bisantrene or a derivative or analog thereof”. Also see, paragraphs [0051]-[0052], [0150], [0220]-[0223]. The Examiner interprets this is determination of phenotype or genotype of the patient (personal characteristic) and treatment of the patient with either bisantrene (first drug) or a derivative (second drug)).
One of ordinary skill in the art before the effective filing date would have found it obvious to include treating a patient with a drug that lacks the chemical feature causing a side effect as taught by Garner within the method of identifying molecular (biological and chemical) mechanisms involved in administration of a drug in relation to side effects and providing suggestions as taught by Jackson with the motivation of “improve the utility of chemical agents with suboptimal performance in patients… improve the efficacy and/or reduce the side effects of the drug therapy” (Garner: paragraphs [0011]-[0013]).
Jackson and Garner may not explicitly teach (underlined below for clarity):
-- […] using data provided by the first and second populations on social media platforms;
Garrow teaches a pharmacovigilance method in which data about patients is provided by analyzing social media platform posts such as twitter (Garrow: Figure 1, and paragraphs [0002], [0007]-[0012], [0027]), in which
-- […] using data provided by the first and second populations on social media platforms (Garrow: Figure 1, element 180, paragraph [0002], “pharmacovigilance systems and methods for filtering and classifying textual messages… using cascading filters and machine learning models to filter and classify social media posts related to adverse reactions and side effects from pharmaceutical products and discussed in the social media posts… use of global statistical predict candidates for drug repositioning from social media posts related to adverse reactions and side effects resulting from pharmaceuticals”, paragraph [0027], “In FIG. 1, social media platforms 180a, 180b, and 180c provide a stream of posts by users to keyword search server 190… The social media posts provided by social media platforms 180a, 180b, and 180c are textual messages written by the users of social media platforms 180a, 180b, and 180c. Each of social media platforms 180a, 180b, or 180c may provide keyword search server 190 with all of the posts from that social media platform 180a, 180b, or 180c (e.g., in the case of TWITTER®, the so-called "full firehose" feed of data)”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Garrow within teaching of Jackson and Garner since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of data on social media platforms as taught by Garrow for the use of patient data to determine first and second populations and determination of personal characteristic as taught by Jackson and Garner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Original) claim 20, Jackson, Garner and Garrow teaches the limitations of claim 19, and further teaches wherein the method comprises determining a biological mechanism that causally relates the chemical feature, the first biological target, the personal characteristic, Molecular mechanism: The flow of events that take place in the molecular level when a drug is administered. The molecular mechanisms can be highly complex due to the variety of participating components (e.g., drugs, organs, cells, proteins, etc.), systems (e.g., pathways, disease networks, etc.), entity interrelations (e.g., drug-target, drug-metabolizing enzyme, carriers, transporters, overlapping systems and pathways, etc.), and molecular aberrations (e.g., mutations, radiation damage, etc.). Components of the molecular mechanism, such as protein targets, pathways, transporters, drugs, or drug classes may be referred to variously as molecular entities or biomolecular entities”, paragraphs [0143]-[0144], “global molecular entity graph. Such a graph may comprise a linked network of nodes representing molecular entities, such as proteins or enzymes, and functional interactions between the entities, such as a link between an enzyme and an organic compound catalyzed by the enzyme… identify medications associated with the specified indication and/or adverse event. The analyzer may then use a medication information database to identify molecular entities, such as a proteins and enzymes, related to the identified medications… identify molecular entities associated with the specified indication and/or adverse event”, paragraphs [0248]-[0249], “in-depth insights into the molecular protagonists and pathways involved in eliciting drug side effects. On the one hand, a multivariate analysis may detect drugs that induce specific clinical side effects. Exploration of the underlying molecular mechanisms of offending drugs allows researchers and clinicians to hone in on the activity of targets and off-targets whose drug-induced perturbation leads to specific adverse phenotypes”, and paragraph [0254], “identify the genetic variants and proteins most likely to be associated with inducing of the adverse event”. As well as, at least paragraphs [0125]-[0128], [0179]).

 
Regarding (Original) claim 21, Jackson, Garner and Garrow teaches the limitations of claim 19, and further teaches wherein the first and second biological targets are proteins (Jackson: paragraph [0004], “Adverse event data may be integrated with data regarding drug targets… target proteins, metabolizing enzymes or pathways, and may be analyzed on a molecular basis”, and paragraph [0006], “analysis of adverse events at the level of drug target proteins, pathways, or metabolizing enzymes”, paragraph [0126], “analyzer 320 may identify associated entities from a database, such as reactions associated with a target protein”) and 
--the method further comprises: generating a drug-protein interaction network based on the first and second drugs and the first and second biological targets (Jackson: Figures 3B/C, 5A/C,, paragraph [0017], “combined with clinico-molecular knowledge about drug activity within a patient… analyze adverse event information from both statistical and molecular perspectives”, paragraph [0128], “FIG. 3B, illustrated is a diagram of an example embodiment of a global molecular entity graph 324. The graph may comprise a plurality of molecular entities 350, such as proteins, enzymes, transporters, or other entities, and each entity 350 may be associated with one or more other entities 350 via a relationship 352”, paragraph [0143]-[0144], “global molecular entity graph. Such a graph may comprise a linked network of nodes representing molecular entities, such as proteins or enzymes, and functional interactions between the entities, such as a link between an enzyme and an organic compound catalyzed by the enzyme”); and 
The graph may comprise a plurality of molecular entities 350, such as proteins, enzymes, transporters, or other entities, and each entity 350 may be associated with one or more other entities 350 via a relationship 352”, and paragraph [0145], “the entities may include known target proteins, but may not include unknown off-target proteins or intermediate molecular entities involved in catalyzing or metabolizing the medication… Multiple molecular entities or nodes may be linked to show functional interaction. A first subset of entities 502 may be known to be associated with a first medication, and a second subset of entities 504 may be known to be associated with a second medication, the first medication and second medication associated with a selected indication or side effect”. Also see at least, paragraphs [0143]-[0144]. The Examiner notes Figure 5A, shows a protein to protein network and as further described in paragraph [0146], using shortest path analysis protein interaction can be visualized and determined).
The motivation to combine is the same as in claim 19, incorporated herein.

Regarding (Original) claim 23, Jackson, Garner and Garrow teaches the limitations of claim 19, and further teaches wherein treating the patient further comprises modifying the drug to remove the chemical feature while maintaining a therapeutic benefit of the drug (Garner: paragraph [0154], “the term "derivative" as applied to bisantrene refers to a compound that has the same carbon skeleton as bisantrene, including the tricyclic aromatic nucleus and the two side chains attached to the tricyclic aromatic nucleus but has one or more substituents as described eplace at least one hydrogen present in bisantrene with another moiety. As used herein, the term "analog" as applied to bisantrene applies to a compound related structurally to bisantrene but alters one or more of the tricyclic aromatic nucleus or one or more of the side chains, for example, by replacing one or more carbons in the tricyclic aromatic nucleus with nitrogens or by removing or moving one or both of the side chains”, paragraph [0198]-[0199], “identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy, wherein the factor or parameter is additionally associated with at least one of: (i) the chemical composition of the drug being administered; (ii) the physical form of the drug being administered or a pharmaceutical composition including the drug being administered; (iii) the makeup of a pharmaceutical composition including the drug being administered… modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy; wherein the drug therapy comprises administration of bisantrene or a derivative or analog thereof”, paragraph [0257], “alteration of side chains to increase or decrease lipophilicity; additional chemical functionalities to alter reactivity, electron affinity, or binding capacity; salt forms; conjugates to albumin”).
The motivation to combine is the same as in claim 19, incorporated herein.

Claims 8-9, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0179091 (hereafter “Jackson”), U.S. Patent App. No. 2016/0166546 (hereafter “Garner”) and U.S. Patent App. No. 2016/0092793 (hereafter “Garrow”) as applied to claims 1, and 11 above, and further in view of U.S. Patent App. No. 2003/0046110 (hereafter “Gogolak”).

Regarding (Original) claim 8, Jackson, Garner and Garrow teaches the limitations of claim 7, and further teaches wherein the data from data sources that provide personal information about the general population of people comprises intrinsic information about the general population of people (Jackson: Figure 3, element 318, and paragraphs [0125]-[0127], “variant database may comprise a database, data file, flat file, data array, or other file comprising a full genetic sequence for one or more patients, clinical trial participants, or other persons, or may comprise a partial sequence, or may comprise an identification of one or more variants or mutated gene sequences for a patient, participant, or person… linking variant identifications, protein activation or deactivation, and drug target proteins, a user may identify potential decreased efficacy of a drug or high risk biological interactions”), […].
	Jackson, Garner and Garrow may not explicitly teach: 
	--wherein the data from data sources that provide personal information about the general population of people comprises […], environmental information about the general population of people, and behavioral information about the general population of people.
	Gogolak teaches a method for analyzing drugs, adverse effects (side effects), associated risks, and patient characteristics (environmental and behavioral information) to correlate drug safety for specific patient characteristics (Gogolak: paragraphs [0015], [0033], [0075]-[0076]), in which 
--wherein the data from data sources that provide personal information about the general population of people comprises […], environmental information about the general population of people, and behavioral information about the general population of people (Gogolak: paragraph [0015], “The method takes existing drug data on efficacy and safety,… associates those relationships with patient characteristics including genetic and environmental factors (e.g., diet, age, sex, race, etc.)”, paragraph [0033], “"demographics," has typically rested on either broad parameters such as age and sex, or on the more specific characteristics of weight, diet, climate, phenotype, proteome, genotype and environment”, and paragraphs [0075]-[0076], “environmental factors such as diet, work, or smoking habit may be related as well…factors, such as environment, nutrition, foodstuffs, beverages, exposure to toxins, chemicals, supplements, herbal remedies, and the use of other drugs, would also continue to be considered, based on the best available evidence”).
	One of ordinary skill in the art before the effective filing date would have found it obvious to include using environmental and behavioral information about patient as taught by Gogolak with the method of using databases to provide information for patient populations to construct a first and second population as taught by Jackson, Garner and Garrow with the motivation of “improve[ing] drugs for an individual patient, or assess the risk of a specific drug for that patient” (Gogolak: paragraph [0077]).

Regarding (Original) claim 9, Jackson, Garner, Garrow and Gogolak teaches the limitations of claim 8, and further teaches wherein intrinsic information about the general population of people comprises genetic and epigenetic information (Jackson: Figure 3, element 303, paragraph [0009], “Automated patient genome analysis and functional prioritization of variants”, paragraph [0018], “identifying treatment strategies based on integrating drug molecular data and patient genome sequencing data with critical clinical information about the patient”, paragraph [0118], “Genomic information 303 may comprise genetic data about a patient… a list of genetic variants or mutations of the patient, a full or partial genetic sequence, or any similar information”, paragraph [0125], “identifications of one or more proteins 
The motivation to combine is the same as in claim 8, incorporated herein.

Regarding (Original) claim 17, Jackson, Garner and Garrow teaches the limitations of claim 16, and further teaches wherein the data from data sources that provide personal information comprises intrinsic information about the first and second populations (Jackson: Figure 3, element 318, and paragraphs [0125]-[0127], “variant database may comprise a database, data file, flat file, data array, or other file comprising a full genetic sequence for one or more patients, clinical trial participants, or other persons, or may comprise a partial sequence, or may comprise an identification of one or more variants or mutated gene sequences for a patient, participant, or person… linking variant identifications, protein activation or deactivation, and drug target proteins, a user may identify potential decreased efficacy of a drug or high risk biological interactions”), […].
Jackson, Garner and Garrow may not explicitly teach:
--wherein the data from data sources that provide personal information comprises […], environmental information about the first and second populations, and behavioral information about the first and second populations.
Gogolak teaches a method for analyzing drugs, adverse effects (side effects), associated risks, and patient characteristics (environmental and behavioral information) to correlate drug 
--wherein the data from data sources that provide personal information comprises […], environmental information about the first and second populations, and behavioral information about the first and second populations (Gogolak: paragraph [0015], “The method takes existing drug data on efficacy and safety,… associates those relationships with patient characteristics including genetic and environmental factors (e.g., diet, age, sex, race, etc.)”, paragraph [0033], “"demographics," has typically rested on either broad parameters such as age and sex, or on the more specific characteristics of weight, diet, climate, phenotype, proteome, genotype and environment”, and paragraphs [0075]-[0076], “environmental factors such as diet, work, or smoking habit may be related as well…factors, such as environment, nutrition, foodstuffs, beverages, exposure to toxins, chemicals, supplements, herbal remedies, and the use of other drugs, would also continue to be considered, based on the best available evidence”).
The motivation to combine is the same as in claim 8, incorporated herein.

Regarding (Original) claim 22, Jackson, Garner and Garrow teaches the limitations of claim 19, and further teaches determining the first population, the second population, the chemical difference, and the personal characteristic using data collected from data sources that provide data regarding the intrinsic nature of first drug (Jackson: Figure 3, elements, 316, and paragraph [0124], “literature database 316 may comprise medication information, which may be extracted to generate a medication information database 314… to identify drug names, drug classes, protein targets, metabolizing enzymes, transporters, gene variants or wild types, or other molecular entities. Once identified, the entities and associations between identified 
--from data sources that provide data regarding known side effects of the first drug (Jackson: Figure 3, elements 312, 314 paragraph [0027], “retrieving, by the analyzer module from an adverse event database stored in the computer-readable storage medium, a first side effect profile associated with the first drug, and a second side effect profile associated with the second drug”. Also see paragraph [0123]), and 
--from data sources that provide personal information about the first and second populations (Jackson: Figure 3, element 318, and paragraphs [0125]-[0127], “variant database may comprise a database, data file, flat file, data array, or other file comprising a full genetic sequence for one or more patients, clinical trial participants, or other persons, or may comprise a partial sequence, or may comprise an identification of one or more variants or mutated gene sequences for a patient, participant, or person… linking variant identifications, protein activation or deactivation, and drug target proteins, a user may identify potential decreased efficacy of a drug or high risk biological interactions”); 
--wherein the data from data sources that provide personal information comprises intrinsic information about the first and second populations (Jackson: Figure 3, element 318, and paragraphs [0125]-[0127], “variant database may comprise a database, data file, flat file, data array, or other file comprising a full genetic sequence for one or more patients, clinical trial participants, or other persons, or may comprise a partial sequence, or may comprise an identification of one or more variants or mutated gene sequences for a patient, participant, or person… linking variant identifications, protein activation or deactivation, and drug target 
Jackson, Garner and Garrow may not explicitly teach:
--wherein the data from data sources that provide personal information comprises […], environmental information about the first and second populations, and behavioral information about the first and second populations.
Gogolak teaches a method for analyzing drugs, adverse effects (side effects), associated risks, and patient characteristics (environmental and behavioral information) to correlate drug safety for specific patient characteristics (Gogolak: paragraphs [0015], [0033], [0075]-[0076]), in which
--wherein the data from data sources that provide personal information comprises […], environmental information about the first and second populations, and behavioral information about the first and second populations (Gogolak: paragraph [0015], “The method takes existing drug data on efficacy and safety,… associates those relationships with patient characteristics including genetic and environmental factors (e.g., diet, age, sex, race, etc.)”, paragraph [0033], “"demographics," has typically rested on either broad parameters such as age and sex, or on the more specific characteristics of weight, diet, climate, phenotype, proteome, genotype and environment”, and paragraphs [0075]-[0076], “environmental factors such as diet, work, or smoking habit may be related as well…factors, such as environment, nutrition, foodstuffs, beverages, exposure to toxins, chemicals, supplements, herbal remedies, and the use of other drugs, would also continue to be considered, based on the best available evidence”).
The motivation to combine is the same as in claim 7, incorporated herein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0179091 (hereafter “Jackson”), U.S. Patent App. No. 2016/0166546 (hereafter “Garner”) and U.S. Patent App. No. 2016/0092793 (hereafter “Garrow”) as applied to claim 11 above, and further in view of U.S. Patent App. No. 2013/0172774 (hereafter “Crowder”).

Regarding (Currently Amended) claim 15, Jackson, Garner and Garrow may not explicitly teach:
--wherein the treating the patient having the given disease further comprises modifying the patient’s behavior or environment such that the patient lacks the personal characteristics that are correlated with the first drug and the first side effect.
	Crowder teaches a method to assess the effectiveness of a drug regimen, and adjusting a parameter to optimize the therapeutic effect (Crowder: Figure 6, Abstract, and paragraphs [0053], [0158]-[0159]), in which
	--wherein the treating the patient having the given disease further comprises modifying the patient’s behavior or environment such that the patient lacks the personal characteristics that are correlated with the first drug and the first side effect (Crowder: Figure 6, and paragraphs [0158]-[0159], “additional changes to a drug regimen (e.g., additional medication changes corresponding to block 650 of FIG. 6) are informed by further analysis of the physiological data… if there are changes in a rate of occurrence of a detected event over hours of a day or days of a week… Variable levels could be caused, for example, by… the patient's changing a pattern of behavior such as regarding exercise or sleep;… When the physician determines that an issue affecting the effectiveness of a drug regimen is the patient's compliance with a prescribed drug regimen or the patient's other behavior, the physician can counsel the patient to comply, or can select a medication with less stringent dosage requirements, in an effort to, for example, come closer to a target as is tested”).
	One of ordinary skill in the art before the effective filing date would have found it obvious to include modifying a patients behavior affecting the treatment as taught by Crowder with the method of identifying and correlating personal characteristics with side effects and assigning treatment based on these correlations as taught by Jackson, Garner and Garrow with the motivation of “improve[ing] the patient’s overall response or to react to a change in prioritization of one or more of the goals” (Crowder: paragraph [0243]).

Response to Arguments
Applicant’s arguments filed 29 July 2021, have been fully considered but are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 29 July 2021.

Rejections under 35 U.S.C § 101
Regarding the rejection of claims 1-9, 11-17, and 19-23, the Examiner has considered Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
the Action alleges that the claims are directed mental processes that are not integrated into a practical application. The Applicant disagrees and respectfully submits that the amended claims are directed to methods of patient treatment, not mental processes; and that, even if the claims were directed to mental processes (which they are not), any mental process would be integrated into the practical application of patient treatment… The Applicant directs the Examiner to Example 43 in pages 2-9 of Appendix I of the USPTO October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples… Like example claims 2-4, and unlike example claim 1, claim I in the present application recites a particular .

The Examiner respectfully disagrees.

	It is respectfully submitted, the claimed “methods of patient treatment” are not directed toward a particular treatment, the broadest reasonable interpretation of “treating a patient…” as claimed, is providing a recommendation to a physician to change a drug for a patient and does not read on administrating a drug to a patient. With respect to applicants arguments directed toward claims 2-4 of Example 43 in pages 2-9 of Appendix 1 of the USPTO October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, those claims recite particular treatments of a non-steroidal agent capable of treating NAS-3, rapamycin and plasmapheresis, whereas Applicant’s claims simply recite treating with “treating a patient having the given disease with a drug that lacks the chemical feature of the first drug…” this does not recite what the chemical feature or what the drug is. The Examiner further notes even looking at claim 1 of Example 43, the claim recites a more particular treatment method than Applicant’s claims, as the claim recites a particular biological target (a ratio of C11 to C13 levels measured), and a particular disease (NAS-3), this is more particular than Applicant’s claims. Therefore like claim 1 of Example 43 that was found ineligible, Applicant’s claims is not directed toward a practical application of the abstract idea. Therefore, as currently drafted, the claim does not recite a particular method of treatment and simply recites well-understood, routine and conventional activity of recommending a drug to a patient for treatment, which is extra-solution activity of the abstract idea (i.e., determination of deciding what drug to give to patient to address side effects), and therefore cannot provide a practical application or significantly more than the judicial exception.

Rejections under 35 U.S.C § 103
Regarding claims 1-9, 11-17, and 19-23, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Claims 1, 11 and 19
Applicant argues:
The Action alleges that Jackson teaches "determining a personal characteristic more prevalent among the first population and less prevalent among the second population." (Action, pp. 13-14.) However, this is incorrect. Jackson does not contemplate identifying a personal characteristic that is more prevalent among one group of the patients than it is among another group of patients. Rather, Jackson contemplates distinguishing between groups of medications base on molecular behaviors of those medications. (Jackson, [0160].) Thus, Jackson differentiates between groups medicines based on behavior, not populations of patients based on the prevalence of a personal characteristic. Elsewhere, Jackson mentions identifying drugs that may have a reduced effect for a given patient based on genetic variants. (Id. at [0125]). However, the Applicant cannot find anywhere that Jackson contemplates determining that such a genetic variant is more prevalent among one group of patients and less prevalent among different group of patients.

The Examiner respectfully disagrees.
	It is respectfully submitted the argued limitation is taught by Jackson in view of Garner and Garrow. In particular the determination of a personal characteristic is taught by Jackson (see above, but at least paragraph [0126], “Phenotype or genotype distinctions between the cohorts may then be identified as the likely cause or mitigation of adverse events” and paragraph [0238], “identify statistical differences between side effects and/or outcomes between cohorts… difference values beyond a predetermined threshold may indicate a potentially significant result of the modified variable between the cohorts”). The Examiner notes phenotype and genotype distinctions (i.e., a characteristic more prevalent) teach what is required under the broadest reasonable interpretation for determination of personal characteristics more prevalent among the 
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/A.E.L./Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626